DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendment filed 01/29/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous double patenting rejection and the double patenting rejection has been withdrawn.
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Sharma discloses contraction of an implant to facilitate removal of the implant from the body. Applicant argues that this is contrary to the teachings of Robinson. However, contraction of wounds and wound fillers under negative pressure is well known. Additionally, Sharma shows it is known in the art to utilize strings or cords to compress a porous medical device. Therefore, one of ordinary skill in the art would be motivated to combine the negative pressure dressing of Robinson with the pull strings of Sharma to result in a negative pressure dressing that can have increased compression. The presence of the drape in Robinson does not preclude using the strings, as when the patient is finished with therapy, the drape must be removed prior to the wound filler being removed. The strings can also facilitate removing the wound filler from the wound when the patient has finished negative pressure therapy.
Applicant did not specifically argue the dependent claims.
Election/Restrictions
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 20-25 claim a method for wound treatment. The method for wound treatment is independent and distinct from the device originally claimed as the originally claimed device can be used in a different way. The originally claimed device does not require a lateral contraction rate due to the negative pressure applied and instead only requires lateral contraction due to the drawstrings. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 27, 28, and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The original invention claimed draw strings or cords to manually contract the wound filling material in the horizontal plane. Claims 27, 28, and 31 claim different species of contraction devices such as a bag and a frame. These species are independent and distinct because they are mutually exclusive and are not obvious variants of each other based on the current record. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27, 28, and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 30 is objected to because the language “between the vertically extended elements” should read “between the vertically extending elements”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-16, 26, 29, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al (US 2011/0178451) in view of Sharma et al (US 2013/0110066).
Regarding Claim 14, Robinson discloses a wound filler for use in treating a wound with negative pressure (¶ [0062]), comprising:
a porous wound filling material (wound insert 34, Fig. 1; 34a, Fig. 7; the specific embodiment of the wound insert of Fig. 7 can be utilized in the generic embodiment of Fig. 1; ¶ [0049] indicates the foam used to make the wound insert can be open-celled foam, where the cells are equivalent to pores) that contracts in a horizontal plane of a wound upon application of negative pressure to the wound (¶ [0062]), the porous wound filling material (34, Fig. 1; 34a, Fig. 7) extending in lateral and longitudinal directions within the horizontal plane (¶ [0062], Fig. 1).
Robinson is silent regarding a contraction device controlled by a user to reduce a size of the wound filling material in the lateral direction including one or more draw strings or cords extending through the porous wound filling material configured such that pulling of the draw strings or cords further contracts the wound filling material in the lateral direction within the horizontal plane.
Sharma teaches a uterine hemorrhage treatment device, thus being in the same field of endeavor of porous devices used in the care of wounds, comprising an implant (200, Fig. 9) comprising a foam disk (270, Fig. 9; ¶ [0051-0053]) and a pull string (220, Fig. 9) in a purse-string arrangement (¶ [0051-0053]) configured such that pulling of the pull string (220, Fig. 9) will cause contracting of the foam disk (270, Fig. 9) in a horizontal plane (¶ [0053]; a circumferential compressive force will result in contraction in the horizontal plane of the disk, Fig. 9) to decrease the amount of space occupied by the disk (¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the porous wound filling material of Hartwell to comprise a draw string extending through the wound filler configured such that pulling of the draw strings by a user will cause contracting of the wound filler in a horizontal plane to decrease the amount of space occupied by the wound filler (as motivated by Sharma ¶ [0053]). Decreasing the amount of space filled by the wound filler will allow the wound to heal from the inside out and also allow the wound filler to be resized as healing progresses to ensure the wound filler is the correct size for the wound. A secondary motivation for the modification would be to decrease the size of the wound filler to facilitate removal of the wound filler (also motivated by Sharma ¶ [0053]) if the wound filler needs to be replaced during treatment. The combination of Robinson/Sharma would cause lateral contraction due to both the applied negative pressure and the force applied to the draw strings.
Regarding Claim 15, Robinson further discloses the porous wound filling material (34, Fig. 1; 34a, Fig. 7) preferentially contracts in the lateral direction relative to the longitudinal direction of the wound (¶ [0062]).
Regarding Claim 16, Robinson further discloses the porous wound filling material (34, Fig. 1; 34a, Fig. 7) comprises an open cell foam (¶ [0049]) having an oval shape (¶ [0043] the wound insert can have any suitable shape to fit a wound, and oval wounds are well known in the art).
Regarding Claim 26, Robinson teaches a device for negative pressure wound therapy (¶ [0062]) comprising:
an oval shaped (¶ [0043] the wound insert can have any suitable shape to fit a wound, and oval wounds are well known in the art) porous wound filling material (wound insert 34, Fig. 1; 34a, Fig. 7; the specific embodiment of the wound insert of Fig. 7 can be utilized in the generic embodiment of Fig. 1; ¶ [0049] indicates the foam used to make the wound insert can be open-celled foam, where the cells are equivalent to pores) that contracts in a horizontal plane of a wound upon application of negative pressure to the wound (¶ [0062]), the porous wound filling material (34, Fig. 1; 34a, Fig. 7).
Robinson is silent regarding a contraction device controllable by a user to reduce a size of the wound filling material, the contraction device configured to apply a force to the porous wound filling material that further contracts in the horizontal plane.
Sharma teaches a uterine hemorrhage treatment device, thus being in the same field of endeavor of porous devices used in the care of wounds, comprising an implant (200, Fig. 9) comprising a foam disk (270, Fig. 9; ¶ [0051-0053]) and a pull string (220, Fig. 9) in a purse-string arrangement (¶ [0051-0053]) configured such that pulling of the pull string (220, Fig. 9) will cause contracting of the foam disk (270, Fig. 9) in a horizontal plane (¶ [0053]; a circumferential compressive force will result in contraction in the horizontal plane of the disk, Fig. 9) to decrease the amount of space occupied by the disk (¶ [0053]).
Therefore, it would have been obvious to modify the porous wound filling material of Hartwell to comprise a draw string extending through the wound filler configured such that pulling of the draw strings by a user will cause contracting of the wound filler in a horizontal plane to decrease the amount of space occupied by the wound filler (as motivated by Sharma ¶ [0053]). Decreasing the amount of space filled by the wound filler will allow the wound to heal from the inside out and also allow the wound filler to be resized as healing progresses to ensure the wound filler is the correct size for the wound. A secondary motivation for the modification would be to decrease the size of the wound filler to facilitate removal of the wound filler (also motivated by Sharma ¶ [0053]) if the wound filler needs to be replaced during treatment. The combination of Robinson/Sharma would cause lateral contraction due to both the applied negative pressure and the force applied to the draw strings.
Regarding Claim 29, Robinson is silent whether the contraction device comprises cords or strings that extend through the wound filling material that are pulled by a user to cause preferential contraction of the wound in a lateral direction relative to a longitudinal direction.
Sharma teaches a uterine hemorrhage treatment device, thus being in the same field of endeavor of porous devices used in the care of wounds, comprising an implant (200, Fig. 9) comprising a foam disk (270, Fig. 9; ¶ [0051-0053]) and a pull string (220, Fig. 9) in a purse-string arrangement (¶ [0051-0053]) configured such that pulling of the pull string (220, Fig. 9) will cause contracting of the foam disk (270, Fig. 9) in a horizontal plane (¶ [0053]; a circumferential compressive force will result in contraction in the horizontal plane of the disk, Fig. 9) to decrease the amount of space occupied by the disk (¶ [0053]).
Therefore, it would have been obvious to modify the porous wound filling material of Hartwell to comprise a draw string extending through the wound filler configured such that pulling of the draw strings by a user will cause contracting of the wound filler in a horizontal plane to decrease the amount of space occupied by the wound filler (as motivated by Sharma ¶ [0053]). Decreasing the amount of space filled by the wound filler will allow the wound to heal from the inside out and also allow the wound filler to be resized as healing progresses to ensure the wound filler is the correct size for the wound. A secondary motivation for the modification would be to decrease the size of the wound filler to facilitate removal of the wound filler (also motivated by Sharma ¶ [0053]) if the wound filler needs to be replaced during treatment. The combination of Robinson/Sharma would cause lateral contraction due to both the applied negative pressure and the force applied to the draw strings.
Regarding Claim 32, Robinson further discloses the wound filling material (34, Fig. 1; 34a, Fig. 7) is enclosed in the wound (26, Fig. 1) by a drape (38, Fig. 1) extending over the wound (26, Fig. 1).
Robinson is silent whether the drape extends over the wound such that the cords or strings pass through the drape.
Sharma teaches a uterine hemorrhage treatment device, thus being in the same field of endeavor of porous devices used in the care of wounds, comprising an implant (200, Fig. 9) comprising a foam disk (270, Fig. 9; ¶ [0051-0053]) and a pull string (220, Fig. 9) in a purse-string arrangement (¶ [0051-0053]) configured such that pulling of the pull string (220, Fig. 9) will cause contracting of the foam disk (270, Fig. 9) in a horizontal plane (¶ [0053]; a circumferential compressive force will result in contraction in the horizontal plane of the disk, Fig. 9) to decrease the amount of space occupied by the disk (¶ [0053]).
Therefore, it would have been obvious to modify the porous wound filling material of Hartwell to comprise a draw string extending through the wound filler configured such that pulling of the draw strings by a user will cause contracting of the wound filler in a horizontal plane to decrease the amount of space occupied by the wound filler (as motivated by Sharma ¶ [0053]). Decreasing the amount of space filled by the wound filler will allow the wound to heal from the inside out and also allow the wound filler to be resized as healing progresses to ensure the wound filler is the correct size for the wound. A secondary motivation for the modification would be to decrease the size of the wound filler to facilitate removal of the wound filler (also motivated by Sharma ¶ [0053]) if the wound filler needs to be replaced during treatment. The combination of Robinson/Sharma would cause lateral contraction due to both the applied negative pressure and the force applied to the draw strings. One of ordinary skill in the art would find it obvious that these strings would extend through the drape to allow a healthcare provider to have access to the strings.
Claims 17, 30, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al (US 2011/0178451) in view of Sharma et al (US 2013/0110066) further in view of Edward (US 2010/0125233).
Regarding Claims 17, Robinson/Sharma is silent whether the porous wound filling material further comprises members that extend within portions of the porous wound filling material.
Edward teaches a wound treatment system, thus being in the same field of endeavor, with a porous wound filling material (manifold members 110 and 112, Fig. 1, 310 and 312, Fig. 4; ¶ [0021] indicates the manifold is porous) that comprises members (support elements 317, Fig. 4) that extend within portions of the porous wound filling material (310 and 312, Fig. 4). These members prevent collapse of the wound dressing in the vertical direction in the area they are placed (¶ [0029]).
Therefore, it would have been obvious to modify the porous wound filling member of Robinson/Sharma to have members that extend within portions of the porous wound filling material, as taught by Edward, as these members will prevent collapse of the wound dressing in the vertical direction in the area they are placed (as motivated by Edward ¶ [0029]).
Regarding Claim 30, Robinson/Sharma is silent whether the cords or strings engage vertically extending elements within the wound filling material, the cords or strings being pulled to reduce the spacing between the vertically extended elements.
Edward teaches a wound treatment system, thus being in the same field of endeavor, with a porous wound filling material (manifold members 110 and 112, Fig. 1, 310 and 312, Fig. 4; ¶ [0021] indicates the manifold is porous) that comprises members (support elements 317, Fig. 4) that extend within portions of the porous wound filling material (310 and 312, Fig. 4). These members prevent collapse of the wound dressing in the vertical direction in the area they are placed (¶ [0029]).
Therefore, it would have been obvious to modify the porous wound filling member of Robinson/Sharma to have members that extend within portions of the porous wound filling material, as taught by Edward, as these members will prevent collapse of the wound dressing in the vertical direction in the area they are placed (as motivated by Edward ¶ [0029]). In the combination of Robinson/Sharma/Edward, pulling the strings would result in the spacing between the vertical members to be reduced. By the cords being located within the filling material just like the vertical members, the cords can be said to engage the vertical members through the wound filling material.
Regarding Claims 33 and 34, Robinson/Sharma is silent whether the wound filling material includes vertical elements, wherein the vertical elements are spaced apart within a compressible foam.
Edward teaches a wound treatment system, thus being in the same field of endeavor, with a compressible foam wound filling material (manifold members 110 and 112, Fig. 1, 310 and 312, Fig. 4; ¶ [0021] indicates the manifold is foam) that comprises members (support elements 317, Fig. 4) that extend within portions of the porous wound filling material (310 and 312, Fig. 4). These members prevent collapse of the wound dressing in the vertical direction in the area they are placed (¶ [0029]).
Therefore, it would have been obvious to modify the porous wound filling member of Robinson/Sharma to have members that extend within portions of the wound filling material, as taught by Edward, as these members will prevent collapse of the wound dressing in the vertical direction in the area they are placed (as motivated by Edward ¶ [0029]).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al (US 2011/0178451) in view of Sharma et al (US 2013/0110066) further in view of Edward (US 2010/0125233) further in view of Hartwell (US 2010/0262092).
Regarding Claims 18 and 19, Robinson/Sharma is silent whether the porous wound filling material further comprises a plurality of vertically extending members within the porous wound filling material, the vertically extending members being translated in the lateral direction over a wound contact layer positioned under the porous wound filling material within the wound, wherein the vertically extending members are spaced apart between portions of foam within the porous wound filling material.
Edward teaches a wound treatment system, thus being in the same field of endeavor, with a porous wound filling material (manifold members 110 and 112, Fig. 1, 310 and 312, Fig. 4; ¶ [0021] indicates the manifold is porous) that comprises members (support elements 317, Fig. 4) that extend within portions of the porous wound filling material (310 and 312, Fig. 4). These members prevent collapse of the wound dressing in the vertical direction in the area they are placed and are spaced apart from one another (¶ [0029]).
Therefore, it would have been obvious to modify the porous wound filling member of Robinson/Sharma to have members that extend within portions of the porous wound filling material, as taught by Edward, as these members will prevent collapse of the wound dressing in the vertical direction in the area they are placed (as motivated by Edward ¶ [0029]).
Robinson/Sharma/Edward is silent whether the vertically extending members are translated in the lateral direction over a wound contact layer.
Hartwell teaches a negative pressure wound dressing, thus being in the same field of endeavor, with a wound contact layer (16, Fig. 1). The wound contact layer is non-adherent to the wound tissue and provides a uniform pressure distribution over the wound (¶ [0031, 0061]).
Therefore, it would have been obvious to modify the dressing of Robinson/Sharma/Edward to have a wound contact layer, as taught by Hartwell, to provide a non-adherent surface that can uniformly distribute the pressure over the wound (as motivated by Hartwell ¶ [0031, 0061]). The combination of Robinson/Sharma/Edward/Hartwell would result in the vertically extending members being translated in the lateral direction over the wound contact layer when the strings are pulled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781